DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 12/28/2021 has been acknowledged. 

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.





Amendment Summary
Claims 1-3, 5, 8 and 15-20 are amended.

Response to Arguments/Amendment
a)
The amendment to claims 15-20 has overcome the 101th rejection, as applied to Claim #15-20. Thus the 101th rejection has been withdrawn.

b)
claims # 1-20 have been considered but they are not persuasive.


Development

1)  
Applicant argues that
Kafka et al. is silent regarding "based on the performance of the mobile device, a
threshold performance of the network cell that has been previously defined, and the classifications, generating, by the network device, a prioritization parameter for a subscriber priority identifier of the subscriber priority identifiers, wherein the prioritization parameter comprises respective cell priorities of the network cells for the subscriber priority identifier" as recited in claim 1, and similarly claim 8.


Examiner respectfully disagrees with applicant remarks and arguments as Kafka teaches about taking into account mobile device application requirement translated to different classification of mobile device (See [0030]), throughput in the network (See [0035]) compare with threshold level monitoring (See [0005]; [0071]) before a prioritization parameter is transmitted to the base station to send to UE (See [0007]; [0025-0026]; [0035-0036]; [0063]; [0071]).    Therefore the network group UE 




2)
Kafka et al. is silent regarding "grouping mobile devices of a network in accordance with subscriber priority identities, resulting in a first group of mobile devices grouped by a first subscriber identity of the subscriber priority identities, wherein the subscriber priority identities correspond to classifications of the mobile devices; ... based on the performance of the first group, a threshold performance of the network cell that has been previously defined, and the classification data, assigning a second group of mobile devices
associated with a second subscriber identity of the subscriber priority identities to the network cell; and in response to assigning the second group of mobile devices to the network cell, selecting a mobile device of the first group to be moved to the second group of mobile devices associated with a second subscriber identity" as recited in claim 15.



Examiner respectfully disagrees
Kafka in Fig. 4(a-d) teaches how the network groups UE into multiple group in order to assign throughput parameters. Each UE is monitor through their application requirement, the cell load and plan rate before group classification (See [0023-0026]; [0035-0037]).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kafka (US 2011/0255404 A1).

Regarding Claim 1, 8,
Kafka discloses a method (See [0005]; [0007]; method of adjusting data rate level of UE communicating with a cellular network), comprising:

assigning,  by a network device comprising a processor (See Fig.4(c, d); [0005-0007]; [0035]; a network device monitors usage of user equipment in the network taking into account priority class level), mobile devices (See Fig.1(26); [0035]; mobile with priority levels)) to subscriber priority identifiers (See [0005-0007]; [0060-0063]; subscribers are assigned priority depending on class of service required) based on classifications of the mobile devices (See [0021-0025]; amount of data rate needed can classify type of mobile devices); 

               

monitoring, by the network device (See Fig.4(c, d); [0005-0006]; [0035]; a network device monitors usage of user equipment in at least one base station of the network), a network cell of network cells (See [0005-0006]; at least one cells monitoring by network device in the wireless network) to assess a performance of a mobile device of the mobile devices within the network cell (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions);


                based on the performance of the mobile device (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions), 
a threshold performance of the network cell that has been previously defined (See [0005]; [0071]; preset threshold), and the classification (See [0007]; [0023]; [0060-0063]; class of service designation to some subscriber), 

generating,  by the network device (See Fig.4(c, d); [0005-0006]; [0035]), a prioritization parameter (See [0007]; [0026]; [0028]; [0036]; parameter are loaded in access network device) for a subscriber priority identifier of the subscriber priority identifiers (See [0005-0007]; [0060-0063]; distinguish UE) , wherein the prioritization parameter comprises respective cell priorities of the network cells for the subscriber priority identifier (See [0023-0026]; there multiple cell priority handling);
 and

sending, by the network device (See Fig.4(c, d); [0005-0006]; [0035]; a network device monitors usage of user equipment in the network), the prioritization parameter to a base station to redistribute a communication of the mobile devices (See [0025-0026]; 0035-0036]; [0063]; [0071]; parameters transmitted to base station).


Regarding Claim 2,
Kafka teaches all the features with respect to claim 1 and Kafka further teaches 
wherein the generating further comprises
generating respective prioritization parameters for the subscriber priority identifiers  (See [0007];[0025-0026]; 0035-0036]; [0063]; [0071]; prioritization parameters transmitted to base station).




Regarding Claim 3,
Kafka teaches all the features with respect to claim 1 and Kafka further teaches 
                Wherein the monitoring, comprises assessing respective performances of the mobile devices within the network cells  (See Fig.(4a-d); [0005-0006]; [0031-0032]) .



Regarding Claim 4,
Kafka teaches all the features with respect to claim 1 and Kafka further teaches 
           in response to sending the prioritization parameter (See [0007]; [0026]; [0028]; [0036]; parameter are loaded in access network device);, 
facilitating, by the network device, redistributing of the communication of the mobile devices (See Fig.4(a-d); [0035]; network manage the speed of the mobiles devices according to load on cell and taking into account of prioritization).


Regarding Claim 5,
Kafka teaches all the features with respect to claim 4 and Kafka further teaches        wherein the facilitating the redistributing of the communication comprises 

different network of the network cells than the network cell (See [0071]; UE can be switched and redistributed to other networks using different frequency spectrum).


Regarding Claim 6,
Kafka teaches all the features with respect to claim 1 and Kafka further teaches        
               wherein the monitoring the network cell is performed repetitively without any time delay (See [0031]; monitoring is continuous).


Regarding Claim 7,
Kafka teaches all the features with respect to claim 1 and Kafka further teaches        
                    wherein the monitoring the network cell is performed periodically according to a time period (See [0031]; monitoring through billing cycle).


Regarding Claim 9,
Kafka teaches all the features with respect to claim 8 and Kafka further teaches        
             wherein the performance is based on a threshold value associated
with an uplink data connection of the mobile device (See [abstract]; [0005]; [0025-0026]; network usage associated with UE exceeding threshold)).


Regarding Claim 10,
Kafka teaches all the features with respect to claim 8 and Kafka further teaches        
wherein the performance is based on a quality of a video being displayed by a display screen of the mobile device (See [0021]; [0023]; [0037]; different transmission speed for different display screen pixels).


Regarding Claim 11,
Kafka teaches all the features with respect to claim 8 and Kafka further teaches        
                    wherein the performance is based on a threshold value associated
with a download data connection of the mobile device (See [0021]; [0023]; [0026]; [0037]; different data speed data toward UE)..



Regarding Claim 13,
Kafka teaches all the features with respect to claim 8 and Kafka further teaches        
wherein the monitoring the network cell is performed at a determined time period (See [0031]; [0036]).


Regarding Claim 14,
Kafka teaches all the features with respect to claim 8 and Kafka further teaches        
wherein the subscriber prioritization identity is a temporary subscriber prioritization identity (See [0071]; prioritization may depends on multiple factor such as timing).



Regarding Claim 15,
 Kafka  discloses a non-transitory machine-readable medium (See [0005]; a network merely comprises an machine readable medium), comprising executable instructions that, when executed by a processor (See [0005]; monitor network usage), 
facilitate performance of operations (See {0005]; allocation resources to multiple UE), comprising:


grouping mobile devices of a wireless network (See Fig.4(c, d); [0005-0007]; [0035]; a network device monitors usage of user equipment in the network taking into account priority class level) in accordance with subscriber priority identities (See Fig.(4(c, d); [0007]; [0035]; depending on threshold level of throughput), resulting in a first group of mobile devices (See Fig.4(b-d); different group of UE categories due to prioritization);
grouped by a first subscriber priority identity of the subscriber priority identities (See Fig.4(c, d); [0005-0007]; [0030]; [0035]; [0037]; UE are grouped depending on application requirements on MS and load on cell),

 wherein the subscriber priority  identities (See [0005]; [0007]; taking into account of subscriber identity priority),  correspond to classifications data of the mobile devices (See [0007]; [0023]; [0030]; [0037]; [0060-0063]; class of service designation to some subscriber)


monitoring a network cell of network cells (See [0005-0006]; cells monitoring among many cells in network) to determine a performance metric representative of a performance of the first group of mobile devices within the network cell (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions);
          based on the performance of the first group (See Fig.4(c, d); [0005-0006]; [0035]; asses mobile throughput in cell before taking actions), 
a threshold performance of the network cell that has been previously defined (See [0005]; [0071]; preset threshold), and the classification data (See [0007]; [0023]; [0060-0063]; class of service designation to some subscriber), 

assigning a second group of mobile devices (See Fig.4(c, d); [0005-0006]; [0023-0026]; [0035]; different group of UE categories due to prioritization); 
associated with a second subscriber priority identity of the subscriber priority identities to the network cell (See Fig.4(c, d); [0005-0007]; [0030]; [0035]; [0037]; UE are grouped depending on application requirements on MS and load on cell);


        in response assigning the second group of mobile devices to the network cell  (See Fig.4(c, d); [0005-0006]; [0023-0026]; [0035]; different group of UE categories due to prioritization),
 selecting a mobile device of the first group to be moved to with the second group of mobile devices (See Fig.4(c, d); [0005-0006]; [0023-0026]; [0035]; devices are categories and selected to be in group depending on their prioritization level)).
associated with a second subscriber identity (See Fig.4(c, d); [0005-0007]; [0030]; [0035]; [0037]; UE are grouped depending on application requirements on MS and load on cell).



Regarding Claim 16,
Kafka teaches all the features with respect to claim 15 and Kafka further teaches        
                            wherein the selecting the mobile device to be grouped with the second group of mobile devices is based 

on a location of the mobile device (See [0031-0034]; congested location/sector  associated with prioritization).


Regarding Claim 17,
Kafka teaches all the features with respect to claim 15 and Kafka further teaches       
wherein the selecting the mobile device to be grouped with the second group of mobile devices is based 
on user experience data representative of a user experience associated with the mobile device (See [0022]; [0031]; [0033]; data is constantly monitored and experience is taken into account when selection is being made).


Regarding Claim 18,
Kafka teaches all the features with respect to claim 15 and Kafka further teaches       

       wherein selecting the mobile device to be grouped with the second group of mobile devices is based on a data streaming service associated with the mobile device (See [0023]; [0037]; streaming data rate is taken into account).


Regarding Claim 19,
Kafka teaches all the features with respect to claim 15 and Kafka further teaches       
                 wherein selecting the mobile device to be grouped with the second group of mobile devices is based 

(See [0021-0023]; different machine types of different speed capability and  requesting different application may require and operate with different data rates for grouping).


Regarding Claim 20,
Kafka teaches all the features with respect to claim 15 and Kafka further teaches       

                  wherein the first subscriber priority identity (See [0007]; [0030]; [0035]; [0037]; UE are classify in priority depending application and load of cell)  is assigned a first prioritization parameter (See [0007]; [0026]; [0036]; they are group in order to assigned needed throughput) that comprises
respective first cell priorities of the network cells for the first subscriber priority identity (See [0007]; [0026]; [0036]; Throughput parameter are transmitted to UE), and

second subscriber priority identity (See [0007]; [0030]; [0035]; [0037]; UE are classify in priority depending application and load of cell) is assigned a second prioritization parameter (See [0007]; [0026]; [0036]; they are group in order to assigned needed throughput) that comprises
respective second cell priorities of the network cells for the second subscriber priority identity(See [0007]; [0026]; [0036]; Throughput parameter are transmitted to UE)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kafka (US 2011/0255404 A1) in view of Official Notice.

Regarding Claim 12,
Kafka teaches all the features with respect to claim 8 and Kafka further teaches        
              wherein the performance is based on a throughput threshold value with the communication of the at least one of the mobile devices (See Fig.4(a-d); [0029]; [0035]) .

But Kafka fails to explicitly recite 
that the performance is based on latency.

Official Notice
Examiner takes official notice on the performance being measured as latency as it is well known features in the wireless communication technology to measure performance of a network communicating with a UE through latency characteristic.

Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to use latency in lieu of throughput to measure network performance.     




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646